Citation Nr: 0627917	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  02-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  He died in January 2000.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied her cause-of-death claim.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1951 to 
February 1953.  During service, in late 1952, he participated 
in OPERATION IVY.

2.  The veteran died in January 2000 from metastatic prostate 
cancer.  

3.  According to the medical evidence, the terminal prostate 
cancer initially had been manifested and diagnosed in 1997.

4.  The available service medical records do not contain 
prodromal indications of this condition.

5.  The Defense Threat Reduction Agency has reported the 
veteran's estimated dosage of exposure to ionizing radiation 
during service.

6.  A VA medical opinion indicates the veteran's fatal 
prostate cancer was not from exposure to ionizing radiation 
in service.


CONCLUSION OF LAW

The veteran's death is not attributable to disability from a 
disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. §§ 3.311, 
3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a September 2003 RO letter to the appellant 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that she must supply and the evidence that VA would 
attempt to obtain.  Thus, she may be considered to have been 
advised to submit any pertinent evidence in her possession.  
The veteran's VA and private treatment records until his 
death in January 2000 have been obtained, and the evidentiary 
development pursuant to 38 C.F.R. § 3.311 completed - 
including obtaining his estimated dosage of exposure to 
ionizing radiation in service.  The appellant-widow has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and her representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in July 
2001 - and again in August 2002, both times before sending 
the appellant a VCAA letter in September 2003.  However, the 
RO readjudicated the claim in two April 2006 supplemental 
statements of the case (SSOC) based on additional evidence 
that had been received since the initial rating decision 
in question and statement of the case (SOC).  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The appellant's claim in this case is essentially for 
service connection.  Further, she was provided notice of what 
type of information and evidence was needed to establish an 
effective date if this benefit is granted.  Accordingly, the 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of her claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The basic facts in this case are not in dispute and can be 
briefly summarized.  The veteran served during the Korean 
Conflict.  During late 1952, he participated in OPERATION 
IVY, which included a series of atmospheric atomic bomb 
tests.  The records show that the veteran was a participant 
in Shots Mike and King.  

According to his surviving spouse, the veteran was a non-
smoker, had no other known exposure to carcinogenic agents 
during service or during the many years after service, and 
there was no family history of any sort of cancer.  In 1997, 
approximately 45 years after his in-service radiation 
exposure, the veteran was first found to have metastatic 
prostate cancer.  Following an initial course of drug 
therapy, his symptoms returned in 1998 and he underwent two 
courses of radiation therapy in 1999.  Subsequently, the 
veteran had continued pancytopenia and variable pain control.  
He developed epistaxis and hemorrhoidal bleeding and required 
intermittent transfusion.  His condition continued to 
deteriorate and he was hospitalized in January 2000.  The 
veteran died on January [redacted], 2000.  The cause of death listed 
on the death certificate was metastatic prostate cancer.  An 
autopsy was not performed.  

The appellant, who is the veteran's surviving spouse, claims 
that his prostate cancer was caused by exposure to ionizing 
radiation during service.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be presumed for cancer that is first 
manifest to a compensable degree within one year following 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1111, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  For 
purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; (xxii) 
lymphomas other than Hodgkin's disease; (xxiii) prostate 
cancer; and (xxiv) any other cancer.  For the purposes of 
this section: (i) bone cancer must become manifest within 30 
years after exposure; (ii) leukemia may become manifest at 
any time after exposure; (iii) posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The regulations also provide in 38 C.F.R. § 3.311(e) that 
factors to be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service include:
      (1) The probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease, taking into 
account any known limitations in the dosimetry devices 
employed in its measurement or the methodologies employed in 
its estimation;
      (2) The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology;
      (3) The veteran's gender and pertinent family history;
      (4) The veteran's age at time of exposure;
      (5) The time-lapse between exposure and onset of the 
disease; and
      (6) The extent to which exposure to radiation, or other 
carcinogens, outside of service may have contributed to 
development of the disease.

Because the veteran's prostate cancer is listed as a 
radiogenic disease in § 3.311(b), the RO requested a dose 
estimate from the Defense Threat Reduction Agency (DTRA).  
That agency responded in September 2000 that a careful search 
of dosimetry data revealed no record of radiation exposure 
for the veteran.  The agency's report states, however, that a 
scientific dose reconstruction indicated that the veteran 
would have received a probable dose of 0.22 rem gamma (0.3 
rem rounded and upper bound).  The DTRA noted that a 
Government report, Neutron Exposure for DOD Nuclear Test 
Personnel (DNA-TR-84-405), indicated that, due to the 
distance of the veteran's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
Finally, the DTRA stated that another report, Low Level 
Internal Dose Screen - Oceanic Tests (DNA-TR-88-260), 
addressed the internal exposure of the veteran's unit based 
on unit activities.  Application of that report's methodology 
to the prostate indicated that his (50-year) committed dose 
equivalent was 0.0 (<0.1) rem.  

The RO then, in July 2001, forwarded the DTRA's report to 
VA's Under Secretary for Health, who requested an opinion 
from VA's Chief Public Health and Environmental Hazards 
Officer.  That physician reported that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, did not provide 
screening doses for prostate cancer.  She noted that the 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
The physician concluded that, in light of the above, 
including the dose estimate provided by the DTRA, it was her 
opinion that it was unlikely that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  

Upon receipt of the opinion by VA's Under Secretary for 
Health, the Director of VA's Compensation and Pension Service 
furnished an Advisory Opinion in July 2001 stating that, 
following a review of the evidence in its entirety, the 
development of the veteran's prostate caner was unrelated to 
his exposure to ionizing radiation in service.  

In November 2003, the RO requested a revised radiation dose 
estimate from the DTRA as a result of a May 2003 report by 
the National Research Council (NRC) of the National Academy 
of Sciences, which indicated that the methodology previously 
employed to determine dose estimates could underestimate an 
individual's exposure.  Accordingly, in March 2006, the DTRA 
submitted a revised does estimate, with an addendum in April 
2006.  Following the revised procedures and after carefully 
reviewing the veteran's exposure scenario, the DTRA concluded 
that it had not identified any circumstances that would 
significantly increase its previously reported dose estimate.  
The DTRA affirmed the external dose estimates furnished in 
the earlier report, and provided revised upper bound 
estimates of the external and prostate doses in accordance 
with the recommendations of the 2003 NRC report.  The revised 
upper bound estimates were: (1) external gamma dose 
equivalents: 0.5 rem, (2) external neutron dose equivalents: 
0.0 rem, and (3) committed dose equivalent to the prostate: 
0.1 rem.  

Inasmuch as the revised estimates provided by the DTRA were 
not significantly different from those previously furnished, 
the RO did not request a revised opinion from VA's Under 
Secretary for Health.  

The Board notes that, on the VA Form 9 she submitted in 
October 2002, the appellant requested a personal hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
A hearing was scheduled in October 2003, but the appellant 
did not appear for the hearing.  Another hearing was 
scheduled in June 2006, but the appellant failed to appeared 
for that hearing as well.  She has not provided good cause 
for her failure to report for the scheduled hearings and she 
has not further requested a hearing.  Therefore, the Board 
considers the appellant's hearing request to be withdrawn.  
38 C.F.R. § 20.702(e) (2005).  

Initially, the Board finds that there is no medical evidence 
that the veteran's prostate cancer began during service or 
within one year following his separation from service, and 
the appellant does not contend that it did.  Thus, service 
connection for prostate cancer on the basis of direct service 
incurrence or presumed incurrence, pursuant to the Federal 
Circuit's holding in Combee, must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The appellant claims that the prostate cancer that was the 
cause of the veteran's death and that was first manifest many 
years after his separation from service resulted from his 
exposure to ionizing radiation during service.  She has 
submitted no medical evidence in support of her claim.  
However, considering the appellant's contentions, the fact of 
that the veteran participated in OPERATION IVY, and the fact 
that he died as a result of a radiogenic disease, as defined 
by 38 C.F.R. § 3.311, the RO undertook the procedural 
development set forth in § 3.311.  

As a result of that development, the RO obtained a medical 
opinion from VA's Under Secretary for Health who stated that 
it was unlikely that the veteran's prostate cancer was 
attributable to his exposure to ionizing radiation during 
service.  Although the appellant and her representative 
disagree with the findings and opinion of the Under 
Secretary, the Board accords that opinion considerable 
weight, particularly as it was based on a dose estimate that 
was determined according to established methodologies, 
including as revised pursuant to the 2003 report by the NRC.  

The Board would point out that, although the appellant has 
expressed her belief that the veteran's prostate cancer must 
have resulted from his radiation exposure during service, the 
United States Court of Appeals for Veterans Claims has held 
that persons without medical training are not competent to 
comment upon medical observations or to make medical 
diagnoses; such statements in this regard-by the appellant, 
his or her representative or others-are entitled to no 
probative weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Similarly, when the determinative issue involves 
medical causation or a medical diagnosis, lay persons are not 
competent to offer medical opinions.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In the absence of any medical evidence that is favorable to 
the appellant's claim, the Board finds that the preponderance 
of the available competent, credible evidence is against her 
claim.  38 U.S.C.A. § 5107(b).  

Therefore, the Board concludes that the criteria for service 
connection for the cause of the veteran's death are not met.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


